UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4686


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUKE W. PUGH,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cr-00025-JPB-JSK-1)


Submitted:   December 9, 2011              Decided:   December 16, 2011


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Clarksburg, West Virginia,
for Appellant.   Stephen Donald Warner, Assistant United States
Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luke W. Pugh pled guilty, pursuant to a written plea

agreement,         to      one      count         of        making     false        statements,

representations, and certifications in documents required to be

maintained      by      the   Mine    Safety          and    Health    Administration,         in

violation     of     30    U.S.C.     § 820(f)         (2006).         The    district      court

calculated      Pugh’s        Guidelines         range      under     the    U.S.    Sentencing

Guidelines      Manual        (2010)        at     fifteen      to     twenty-one       months’

imprisonment, imposed a downward variance, and sentenced Pugh to

imprisonment for one year and one day.                           On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but    questioning         whether    the        district      court    plainly       erred    in

accepting Pugh’s guilty plea.                     Pugh was advised of his right to

file a pro se supplemental brief, but has not done so.                                        The

Government declined to file a brief.                        We affirm.

              Because Pugh did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11    hearing    is       reviewed    for        plain      error.      United       States    v.

Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                                Our review of

the transcript of the guilty plea hearing leads us to conclude

that    the     magistrate          judge        substantially         complied      with     the

mandates of Rule 11 in accepting Pugh’s guilty plea and that the

court’s    omissions          did    not    affect          Pugh’s    substantial      rights.

                                                  2
Critically,        the   transcript        reveals      that      the    magistrate      judge

ensured the plea was supported by an independent factual basis

and Pugh      entered       the     plea   knowingly        and    voluntarily       with   an

understanding of the consequences.                      United States v. DeFusco,

949 F.2d 114, 116, 120 (4th Cir. 1991).                      Accordingly, we discern

no   plain    error      in    the    district     court’s        acceptance       of   Pugh’s

guilty plea.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore        affirm     the    district         court’s     judgment.

This court requires that counsel inform Pugh, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Pugh requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may    move      in    this   court      for   leave       to   withdraw    from

representation.          Counsel’s motion must state that a copy thereof

was served on Pugh.

              We dispense with oral argument because the facts and

legal    contentions          are    adequately       presented         in   the    materials

before    the      court      and    argument     would     not    aid       the   decisional

process.



                                                                                     AFFIRMED



                                              3